DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 1/26/2021 Claims 1-5 are amended. 

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 

The amendments which applicant argues in the remarks filed 1/26/2021 have been address in the rejection below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2014/0203170, Ono et al. (hereinafter Ono).

2. 	Regarding Claim 1, Ono discloses An endoscope apparatus (Fig. 2: endoscope 2; [0011], endoscope system) comprising:
 	a light source configured to emit light for illuminating a subject ([0059], The illumination unit 41 emits the illumination light for illuminating the subject.);
 	an image sensor of a rolling shutter scheme including a plurality of lines each including a plurality of pixels that receive light reflected from the subject illuminated by the light emitted by the light source ([0006], A CMOS sensor generates image data by a rolling shutter method in which exposure or readout is carried out while the timing is shifted for every line.) and generate an electric signal ([0009], generate an electric signal), the image sensor being configured to read out the electric signal in order for each of the lines ([0009] a readout unit configured to sequentially read out the electric signal from the light receiving unit for every horizontal line), start exposure in order from a line for which readout of the electric signal is completed ([0081], the readout unit 244g finishes readout of the last line in the valid region of the light receiving unit 244f), and generate an image pickup signal of one frame ([0032], generate signals by performing photoelectric conversion on the received light are arranged two-dimensionally); and 
 	a controller comprising hardware, the controller being configured to:
 	control the light source to switch (Fig. 2: 304 light adjustment unit)  between a first pattern for irradiating the light on the subject in a readout period in which the readout of the electric signal is performed in order for each of the lines in the image sensor  ([0051], The light adjustment unit 304 sets the light quantity to be generated by the light source device 4, the light emission timing, or the like on the basis of the light irradiation amount calculated by the brightness detection unit 303 under the control of the control unit 309, and then outputs a light adjustment signal including this set condition to the light source device 4) and a second pattern for not irradiating the light on the subject in the readout period ([0098], illumination controller 42 causes the illumination unit 41 to stop the illumination light so that the light is turned off in the entire readout period where the readout unit 244g reads out the horizontal lines of the light receiving unit 244f in one frame period as illustrated in FIG. 10(B)); and
 	control the image sensor to perform electronic shutter processing so as to reset electric charges of the line for which the readout of the electric signal is completed in the readout period ([0071], the light receiving unit 244f is started with an electronic shutter under the control of the imaging controller 244e. Examiner notes the reset is a period based on applicants specs, therefore an exposure period would be a reset period, see FIG. 5, [0075], the light receiving unit 244f starts to expose after having conducted the global reset in a specified cycle under the control of the imaging controller 244e), and
 	control the image sensor to perform the electronic shutter processing in an all-line exposure period in which exposure of the plurality of lines is simultaneously performed in a frame corresponding to timing when one of the first pattern and the second pattern is switched to an other of the first pattern and the second pattern ([0071], the illumination controller 42 performs the PWM control on the illumination unit 41 so that the illumination unit 41 emits the illumination light in the entire line simultaneous exposure period that is after the electronic shutter of the last n-th line of the light receiving unit 244f ends and before the readout unit 244g reads out the first line of the light receiving unit 244f in one frame period. [0089], when the control is switched from the variable control for the illumination time of the light source device to the variable control for the intensity of the illumination light, that switching is conducted so that the intensity of the illumination light is changed continuously).

 
3. 	Regarding Claim 2, Ono discloses The endoscope apparatus according to claim 1, wherein the second pattern is a pattern for not irradiating the light on the subject in the readout period ([0098], illumination controller 42 causes the illumination unit 41 to stop the illumination light so that the light is turned off in the entire readout period where the readout unit 244g reads out the horizontal lines of the light receiving unit 244f in one frame period as illustrated in FIG. 10(B)) and irradiating the light in the all-line exposure period (Fig. 3, Fig. 4; [0065], case in which all the lines including a dummy line in an optical black region or an invalid region of the imaging element 244 are sequentially read out from the top to the bottom in a progressive manner), and
 	the controller performs the electronic shutter processing of a rolling shutter scheme ([0006], A CMOS sensor generates image data by a rolling shutter method) in a period before irradiation of the light is started in the all-line exposure period of a frame corresponding to timing when the first pattern is switched to the second pattern (Fig. 4; [0071], an electronic shutter under the control of the imaging controller 244e [0089], the control is switched from the variable control for the illumination time of the light source device to the variable control for the intensity of the illumination light, that switching is conducted so that the intensity of the illumination light is changed continuously. [0065], case in which all the lines are sequentially read out from the top to the bottom).

4. 	Regarding Claim 3, Ono discloses The endoscope apparatus according to claim 1, wherein the first pattern is a pattern for irradiating the light in the readout period (Fig. 2: 304 light adjustment unit) and the all-line exposure period, and
 	the controller performs the electronic shutter processing of a rolling shutter scheme in a period in which irradiation of the light is performed in the all-line exposure period of a frame corresponding to (([0098], illumination controller 42 causes the illumination unit 41 to stop the illumination light so that the light is turned off in the entire readout period where the readout unit 244g reads out the horizontal lines of the light receiving unit 244f in one frame period as illustrated in FIG. 10(B))

5. 	Regarding Claim 4, Ono discloses The endoscope apparatus according to claim 1, wherein the controller controls the image sensor not to perform the electronic shutter processing in the all-line exposure period of a frame after a frame in which the electronic shutter processing is performed ([0098], illumination controller 42 causes the illumination unit 41 to stop the illumination light so that the light is turned off in the entire readout period where the readout unit 244g reads out the horizontal lines of the light receiving unit 244f in one frame period as illustrated in FIG. 10(B). [0101], FIG. 11, (b) represents the on state or the off state of the continuous illumination light emitted from the illumination unit 41).

6. 	Regarding Claim 5, Ono discloses A video processor (Fig. 2: processing device 3) that receives an input of an electric signal from an image sensor of a rolling shutter scheme ([0006], A CMOS sensor of an endoscope system generates image data by a rolling shutter method) and generates an endoscopic image ([0030], image captured by the endoscope 2), the image sensor including a plurality of lines each including a plurality of pixels that receive light reflected from a subject illuminated by light emitted by a light source that emits light for illuminating the subject ([0059], The illumination unit 41 emits the illumination light for illuminating the subject.), and generates an electric signal ([0009], generate an electric signal), the image sensor being configured to read out the electric signal in order for each of the lines, start exposure in order from a line for which readout of the electric signal is ([0032], generate signals by performing photoelectric conversion on the received light are arranged two-dimensionally),
 	the video processor comprising (Fig. 2: 3 processing device) a controller comprising hardware, the controller being configured to: 
 	control the light source (Fig. 2: 304 light adjustment unit) to switch between a first pattern for irradiating the light on the subject ([0059], The illumination unit 41 emits the illumination light for illuminating the subject.) in a readout period in which the readout of the electric signal is performed in order for each of the lines in the image sensor ([0009] a readout unit configured to sequentially read out the electric signal from the light receiving unit for every horizontal line) and a second pattern for not irradiating the light on the subject in the readout period ([0098], illumination controller 42 causes the illumination unit 41 to stop the illumination light so that the light is turned off in the entire readout period where the readout unit 244g reads out the horizontal lines of the light receiving unit 244f in one frame period as illustrated in FIG. 10(B)); and
 	control the image sensor to perform electronic shutter processing so as to reset electric charges of the line for which the readout of the electric signal is completed in the readout period ([0071], the light receiving unit 244f is started with an electronic shutter under the control of the imaging controller 244e. Examiner notes the reset is a period based on applicants specs, therefore an exposure period would be a reset period, see FIG. 5, [0075], the light receiving unit 244f starts to expose after having conducted the global reset in a specified cycle under the control of the imaging controller 244e), and
 	control the image sensor to perform the electronic shutter processing in an all-line exposure period in which exposure of the plurality of lines is simultaneously performed in a frame corresponding to timing when one of the first pattern and the second pattern is switched to an other of the first pattern and the second pattern ([0071], the illumination controller 42 performs the PWM control on the illumination unit 41 so that the illumination unit 41 emits the illumination light in the entire line simultaneous exposure period that is after the electronic shutter of the last n-th line of the light receiving unit 244f ends and before the readout unit 244g reads out the first line of the light receiving unit 244f in one frame period. [0089], when the control is switched from the variable control for the illumination time of the light source device to the variable control for the intensity of the illumination light, that switching is conducted so that the intensity of the illumination light is changed continuously).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422